*398OPINION
WOODLEY, Presiding Judge.
The appeal is from an order entered in the 138th District Court of Cameron County remanding appellant to custody for extradition to the State of Michigan.
The record shows that at the hearing in the habeas corpus proceeding the state introduced the Governor’s Warrant and some of the supporting papers. The prima facie case established by introduction of the Governor’s Warrant, regular on its face, was not defeated by any of the supporting papers.
The introduction of the Governor’s Warrant constitutes prima facie proof of every fact the Governor of Texas was obliged to find before issuing the extradition warrant. Ex parte Young, 455 S.W.2d 287. Petitioner offered no evidence to overcome the prima facie case so established.
The judgment is affirmed. No motion for rehearing will be entertained.